Deen, Presiding Judge.
The defendant was convicted of the offenses of burglary and rape. A motion for new trial was overruled. Appointed counsel has filed a motion in this court to be discharged on the ground that an appeal in this case would be wholly frivolous, accompanied by a brief pointing out all points of law which might arguably support an appeal in accordance with Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). This court granted the motion and in addition fully combed the record in accordance with Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976) and determined that no reversible error appears. Boyd v. State, 244 Ga. 130 (5) (259 SE2d 71) (1979).

Judgment affirmed.


Banke and Carley, JJ., concur.